Appeal by the defendant from two judgments of the County Court, Nassau County (Boklan, J.), both rendered August 10, 1987, convicting him of robbery in the first degree (four counts) and burglary in the second degree under indictment No. 64591, and escape in the first degree under S.C.I. No. 66136, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s present contention, the County Court did not improvidently exercise its discretion in denying his application to withdraw his guilty pleas, inasmuch as his claim that his pleas were prompted by pressure from family members did not render the pleas substantively or procedurally defective (see, People v Lewis, 46 NY2d 825; People v *675Morris, 118 AD2d 595; People v Fields, 92 AD2d 749). Moreover, the defense counsel’s vague and conclusory allegation of police coercion is belied by the defendant’s own statements at the time of the pleas to the effect that he was freely and voluntarily admitting his guilt, and no evidentiary hearing on the issue was required inasmuch as the defendant was afforded an ample opportunity to state the basis for his withdrawal application (see, People v Tinsley, 35 NY2d 926; People v Barnett, 136 AD2d 555; People v Lee, 132 AD2d 625).
The defendant will not now be heard to complain with respect to the sentences imposed as they were part of a bargained-for arrangement with the prosecution which was highly favorable to him (see, People v Kazepis, 101 AD2d 816). Furthermore, the sentences do not violate the constitutional proscription against cruel and unusual punishment.
We have considered the defendant’s remaining contention, raised in his supplemental pro se brief, and find it to be without merit. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.